DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of manufacturing a battery, classified in B05D 5/12.
II. Claims 11-15, drawn to a battery, classified in H01M 50/195.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the product of Group II could made from a process that does not require forming a silicatised layer by tribochemical sand blasting, as required by the method of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A, directed to the layer of adhesive. Choose A1, A2, or A3.
A1: Wherein the layer of adhesive is formed of an epoxy adhesive. See P6, L15-19 of the instant specification, see Claims 4 and 6 as an example.
A2: Wherein the layer of adhesive is formed of an acrylate adhesive. See P6, L15-19 of the instant specification, see Claims 4-5 as an example.
A3: Wherein the layer of adhesive is formed of a polyurethane adhesive. See P6, L15-19 of the instant specification, see Claim 4 as an example.

Upon the election of one from Species A, further elect one from Species B.
Species B, directed to the polymer gasket. Choose B1, B2, or B3.
B1: Wherein the polymer gasket is made of polypropylene. See P4, L20-23 of the instant specification, see Claims 10 and 15 as an example. 
B2: Wherein the polymer gasket is made of polyethylene. See P4, L20-23 of the instant specification, see Claims 10 and 15 as an example.
B3: Wherein the polymer gasket is made of polypropylene and polyethylene copolymers. See P4, L20-23 of the instant specification, see Claims 10 and 15 as an example.

Upon the election of one from Species B, further elect one from Species C.
Species C, directed to the silicatised layer. Choose C1 or C2.
C1: Wherein the silicatised layer is on all of said surface of the polymer gasket. See P2, L23-26 and P4, L26-P5, L8 of the instant specification, see Claims 1, 11, and 13 as an example
C2: Wherein the silicatised layer is on a part of said surface of the polymer gasket. See P2, L23-26 and P4, L26-P5, L8 of the instant specification, see Claims 1, 11, and 13 as an example.
Upon the election of one from Species C, further elect one from Species D.
Species D, directed to the surface of the container and the surface of the cap. Choose D1 or D2.
D1: Wherein all of the surface of the container and of the surface of the cap also undergoes tribochemical sand blasting with alumina particles coated in silica before the step of adding the layer of adhesive. See P2, L23-26, P4, L26-P5, L8, and P6, L29-P7, L2 of the instant specification, see Claims 1, 11, and 13 as an example
D2: Wherein part of the surface of the container and of the surface of the cap also undergoes tribochemical sand blasting with alumina particles coated in silica before the step of adding the layer of adhesive See P2, L23-26, P4, L26-P5, L8, and P6, L29-P7, L2 of the instant specification, see Claim 8 as an example.

Upon the election of one from Species D, further elect one from Species E.
Species E, directed to the surface of the container and the surface of the cap. Choose E1 or E2.
E1: Wherein all of the surface of the container and of the surface of the cap intended to be joined to the gasket also undergoes a step of depositing a layer of an adhesion promotor before the step of adding the layer of adhesive. See P2, L23-26, P4, L26-P5, L8, and P6, L29-P7, L2 of the instant specification, see Claim 9 as an example.
E2: Wherein part of the surface of the container and of the surface of the cap intended to be joined to the gasket also undergoes a step of depositing a layer of an adhesion promotor before the step of adding the layer of adhesive. See P2, L23-26, P4, L26-P5, L8, and P6, L29-P7, L2 of the instant specification, see Claim 9 as an example.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 3, 2021


/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 5, 2021